DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 9] of REMARKS,
Amended claim 12 is patentably distinguishable from the cited references.
Ingle describes filling a trench 115 with a dielectric layer 120a and another dielectric layer 140. The two dielectric layers may both include silicon. However, Ingle does not disclose an interface region between the two layers, not to mention the difference in average atomic percentage of a chemical element. As shown in FIG. 1D in Ingle, the trench 115 is filled with those two layers. Thus, Ingle is silent regarding the structure including three regions in amended claim 12. Lai is also silent regarding the claimed structured. Therefore, amended claim 12 is patentable in light of the combination of Ingle and Lai.
Examiner’s reply:
The limitation ‘interface region’ has been removed from claim 12.
There is no criticality of the difference in average atomic percentage cited in the specification.
 Ingle teaches the three regions as described in the below rejection.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingle et al. (US 20110151676 A1) of record.

Regarding independent claim 24, Ingle et al. teach “An assembly (fig. 1D) comprising:
a structure comprising at least one opening (115, fig. 1A; ¶ 0039), the opening (115) filled with:
a first region (region containing ‘a liner’, ¶ 0065) on side walls and a floor of the opening (115), the first region comprising a first dielectric material (‘silicon oxide’, ¶ 0066), 
a second region (region containing element 140) comprising a second dielectric material (140, silicon oxynitride, ¶ 0062), and 
a third region (region containing element 120a/120) between the first region and the second region, third region comprising a third dielectric material (silicon nitride, ¶ 0042), 
wherein the first dielectric material (‘silicon oxide’), the second dielectric material (silicon oxynitride), and the third material (silicon nitride) are different from each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al. (US 20110151676 A1) of record.

Regarding independent claim 12, Ingle et al. teach “An assembly (fig. 1D) comprising: 
a structure comprising: 
a first region (region containing ‘a liner’, ¶ 0065), the first region comprising a first dielectric material (silicon oxide, ¶ 0066) that includes a chemical element,
a second region (region containing 140, ¶ 0065), the second region comprising a second dielectric material (‘silicon oxynitride’, ¶ 0062) at least partially enclosed by the first dielectric material (liner), the second dielectric material different from the first dielectric material, and
a third region (region containing element 120a/120) between the first region and the second region, the third region comprising a third dielectric material (silicon nitride, ¶ 0042) having a different composition from the first dielectric material or the second dielectric material,
…..”.
Regarding the limitation, “wherein an average atomic percentage of the chemical element in the first region differs from an average atomic percentage of the chemical element in the third region by more than 5%”, Ingle et al. are not explicit upon the provision of wherein the difference between the average atomic percentages of the chemical element (Silicon) in the first region and the third region by more than 5%. 
However, the teachings of Ingle et al. would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). See multiple ranges without mentioning criticality in ¶ 0092, ¶ 0096, ¶ 0099 etc of Applicant’s specification and in dependent claims 13-19. Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 13, Ingle et al. further teach an average atomic percentage of the chemical element (silicon) in the second region (containing silicon oxynitride) differs from the average atomic percentage of the chemical element (silicon oxide) in the first region. 
But Ingle et al. are not explicit upon the provision of wherein the difference is by more than 3%.
However, the teachings of Lai et al. would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 14, Ingle et al. further teach. “The assembly according to claim 13, wherein:
the chemical element (Silicon) is a first chemical element,
an average atomic percentage of a second chemical element (Oxygen) in the first region (containing Silicon Oxide) differs from an average atomic percentage of the second chemical element (Oxygen) in the third region (containing Silicon Nitride) …, and
an average atomic percentage of the second chemical element (Oxygen) the second region (containing silicon oxynitride) differs from the average atomic percentage of the second chemical element (Oxygen) in the first region (containing Silicon Oxide) …..”.
But Ingle et al. are not explicit upon the provision of wherein the difference is by more than 5% and 3%.
However, the teachings of Lai et al. would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 19, Ingle et al. further teach an average atomic percentage of the chemical element (silicon) in the second region (containing silicon oxynitride) differs from the average atomic percentage of the chemical element (silicon oxide) in the first region. 
But Ingle et al. are not explicit upon the provision of wherein the difference is by more than 15%.
However, the teachings of Lai et al. would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 20, ‘The assembly according to claim 12, wherein the first region occupies between 2 and 90% of a volume of the opening’, Ingle et al. teach the first dielectric material is a liner. Liners are thin and occupy a small volume of the opening. While the cited prior art Ingle et al. does not explicitly disclose the particular claimed volume, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 21, Ingle et al. further teach, ‘The assembly according to claim 12, wherein the opening (115) has an aspect ratio greater than 6 (‘5:1 or more’, ¶ 0039), where an aspect ratio is a ratio of a depth of the opening to a width of the opening’. 


Claims 15-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al. (US 20110151676 A1) of record as applied to claim 13 as above and further in view of Lai et al. (US 20170062496 A1) of record.

Regarding claim 15, Ingle et al. teach all the limitations described in claim 13.
But Ingle et al. are silent upon the provision of wherein “the structure further comprises:
a fourth region comprising the first dielectric material and extending from the first interface region towards the center of the opening,
a fifth region comprising a dielectric material at least partially encompassed by the layer fourth region, and
the second region is at least partially encompassed by the fifth region. 

However, Lai et al. teach a similar opening, “wherein the structure further comprises:
a fourth region (128B) comprising the first dielectric material and extending from the first interface region towards the center of the opening (fig. 8B, ¶ 0028),
a fifth region (130B) comprising a dielectric material at least partially encompassed by the layer fourth region (fig. 8B, ¶ 0028), and
the second region (128C) is at least partially encompassed by the fifth region (130B)”.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ingle et al. and Lai et al. to include second liner/interface region/dielectric material according to the teachings of Lai et al. with a motivation of improving the device performance. See Lai et al., ¶¶ 0006-0008. 

Regarding claim 16, Ingle et al. and Lai et al. further teach the assembly according to claim 15, wherein an average atomic percentage of the chemical element (Oxygen, Lai et al.) in the fourth region (128B) differs from an average atomic percentage of the chemical element (Oxygen) in the fifth region (130B) or the average atomic percentage of the chemical element (Oxygen) in the third region (130A, ‘HfxOy’, fig. 8B; ¶¶ 0026, 0028). Regarding the difference of 5%, Lai et al. do not explicitly cite this value. However, the teachings of Lai et al. would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). See multiple ranges without mentioning of criticality in ¶ 0092, ¶ 0096, ¶ 0099 etc of Applicant’s specification and in dependent claims 13-19. Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 17, Ingle et al. and Lai et al. further teach the assembly according to claim 15, wherein an average atomic percentage of the first chemical element (Oxygen, Lai et al.) within the second liner layer region (HfO2) differs from an average atomic percentage of the first chemical element (Oxygen) within the second dielectric material or the average atomic percentage of the first chemical element (Oxygen) within the first liner layer region (HfO2) by less than 3% (0%, they are same).

Regarding claim 18, Ingle et al. and Lai et al. further teach the assembly according to claim 15, wherein the average atomic percentage of the chemical element (Oxygen) in the fifth region 130B (‘HfxOy’, ¶ 0026, Lai et al.) differs from the average atomic percentage of the chemical element (Oxygen) in the first region or an average atomic percentage of the chemical element (Oxygen) in the second region (128C, HfO2). Regarding the difference of 5%, Lai et al. do not explicitly cite this value. However, the teachings of Lai et al. would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). See multiple ranges without mentioning of criticality in ¶ 0092, ¶ 0096, ¶ 0099 etc of Applicant’s specification and in dependent claims 13-19. Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 22, ‘The assembly according to claim 12, wherein the plurality of openings has depths of 5 to 170 nanometers’, Lai et al. teach the depth of the opening 122 is 0.5-2 µm (¶ 0019). Given the teaching of the references, it would have been obvious to determine the optimum depth. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 23, Ingle et al. and Lai et al. further teach, “The assembly according to claim 12, further comprising a layer (146, ‘silicon oxide’, ¶ 0033, Lai et al.) over the opening (122), the layer (146) comprising a third dielectric material (Silicon Oxide) that is different from the first dielectric material and the second dielectric material (128A, 130, High-k dielectric, ¶ 0023), a first portion of the layer (146) over the first region, a second portion of the layer over the second region”.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al.

Regarding claim 25, Ingle et al. further teach the assembly according to claim 24, wherein the opening (115) has an aspect ratio greater than 6, where an aspect ratio is a ratio of a depth of the opening to a width of the opening (115, ¶ 0039), and wherein the first dielectric material (oxide liner) occupies a small volume of the opening (115). While the cited prior art Lai et al. does not explicitly disclose the particular claimed volume, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817